Cobb, J.
1. In the trial of a murder case, when the only question to he determined is whether the accused is guilty of murder or voluntary manslaughter, evidence that the deceased was “a small delicate man” is not irrelevant. Such evidence would elucidate the question as to whether the killing was done with malice.
2. There was ample evidence to support the verdict finding the accused, guilty of murder, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.